 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9
      THE COMPHY CO.,
10                                                             No. 2:18-cv-01460-RSM
                                         Plaintiff,
11                                                             STIPULATED MOTION AND ORDER
               v.                                              TO EXTEND DEFENDANT’S
12                                                             DEADLINE TO RESPOND TO
      AMAZON.COM, INC.,                                        PLAINTIFF’S MOTION FOR
13                                                             RECONSIDERATION
                                         Defendant.
14

15

16                                                    STIPULATION
17             All parties, by and through their respective counsel of record, stipulate and move the
18    Court as follows:
19             1.        On March 12, 2019, the Court entered an Order Denying Plaintiff’s Motion for a
20    Preliminary Injunction and Granting in Part Defendant’s Motion to File Under Seal (Dkt.
21    #105).
22             2.        On March 26, 2019, Plaintiff The Comphy Co. (“Comphy”) timely moved to
23    extend its deadline to file a motion for reconsideration of that Order on the ground that the
24    parties had begun communicating about potential resolution of their dispute (Dkt. #107).
25    Defendant Amazon.com, Inc. (“Amazon”) did not oppose Comphy’s motion. On March 27,
26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION
                                                                                  Davis Wright Tremaine LLP
     (No. 2:18-cv-01460-RSM) - 1                                                           L AW O F FI CE S
      4810-5198-9140v.1 0051461-002219                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1    2019, the Court granted Comphy’s motion and extended the deadline by which Comphy could

 2    file a motion for reconsideration until April 5, 2019 (Dkt. #109).

 3             3.        On April 5, 2019, Comphy filed its motion for reconsideration (Dkt. #110).

 4             4.        On April 8, 2019, the Court entered a Minute Order directing Amazon to file a

 5    response to Comphy’s motion for reconsideration by no later than April 22, 2019 (Dkt. #111).

 6             5.        The parties have continued to exchange communications about potential

 7    resolution of their dispute. If the parties are able to reach a resolution, it will eliminate the need

 8    for Amazon to file a response to Comphy’s motion for reconsideration, and for the Court to

 9    consider and decide the motion.

10             6.        The parties respectfully submit that a brief, two-week extension of Amazon’s

11    deadline to respond to Comphy’s motion for reconsideration will best conserve the parties’ and

12    the Court’s limited resources. The parties do not seek this extension for purposes of delay or

13    for any other improper purpose; rather, they seek this extension solely to further their progress

14    toward a potential resolution of their dispute.

15             7.        Accordingly, the parties stipulate and jointly request that the Court extend

16    Amazon’s deadline to respond to Comphy’s motion for reconsideration, from April 22, 2019,

17    until May 6, 2019.

18             8.        Pursuant to LCR 10(g), a proposed order is included below.

19             DATED this 19th day of April, 2019.

20                                                     DAVIS WRIGHT TREMAINE LLP

21                                                     By /s/ James Harlan Corning
                                                          Bonnie E. MacNaughton, WSBA #36110
22                                                        Zana Bugaighis, WSBA #43614
                                                          James Harlan Corning, WSBA #45177
23                                                        920 Fifth Avenue, Suite 3300
                                                          Seattle, Washington 98104-1610
24
                                                          Telephone: (206) 622-3150
25                                                        Fax: (206) 757-7700
                                                          E-mail: bonniemacnaughton@dwt.com
26                                                                  zanabugaighis@dwt.com
                                                                    jamescorning@dwt.com
27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION
                                                                                     Davis Wright Tremaine LLP
     (No. 2:18-cv-01460-RSM) - 2                                                              L AW O F FI CE S
      4810-5198-9140v.1 0051461-002219                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
 1                                         Joseph C. Gratz (pro hac vice)
                                           Vera Ranieri (pro hac vice)
 2
                                           DURIE TANGRI LLP
 3                                         217 Leidesdorff Street
                                           San Francisco, California 94111
 4                                         Telephone: (415) 362-6666
                                           Fax: (415) 236-6300
 5                                         E-mail: jgratz@durietangri.com
                                                    vranieri@durietangri.com
 6

 7                                         Attorneys for Defendant Amazon.com, Inc.

 8
                                           – and –
 9

10                                         GREER BURNS & CRAIN LTD

11                                         By /s/ *Steven P. Fallon
                                              Steven P. Fallon (pro hac vice)
12                                            Allyson M. Martin (pro hac vice)
                                              300 S. Wacker Drive, Suite 2500
13
                                              Chicago, Illinois 60606
14                                            Telephone: (312) 360-0080
                                              Fax: (312) 360-9315
15                                            E-mail: sfallon@gbc.law
                                                        amartin@gbc.law
16

17                                         Mark J. Lee, WSBA #19339
                                           Haylee J. Hurst, WSBA #51406
18                                         BROWNLIE WOLF & LEE, LLP
                                           230 E. Champion Street
19                                         Bellingham, Washington 98225
                                           Telephone: (360) 676-0306
20                                         Fax: (360) 676-8058
21                                         E-mail: mark@bellinghamlegal.com
                                                    haylee@bellinghamlegal.com
22
                                           Attorneys for Plaintiff The Comphy Co.
23

24                                         * Signature authorized by email on April 19, 2019
25

26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION
                                                                      Davis Wright Tremaine LLP
     (No. 2:18-cv-01460-RSM) - 3                                               L AW O F FI CE S
      4810-5198-9140v.1 0051461-002219                                   920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main · 206.757.7700 fax
                                                  ORDER
 1
               IT IS SO ORDERED.
 2
               DATED THIS 22 day of April 2018.
 3

 4

 5
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION
                                                                       Davis Wright Tremaine LLP
     (No. 2:18-cv-01460-RSM) - 4                                                L AW O F FI CE S
      4810-5198-9140v.1 0051461-002219                                    920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
